         Case 8:18-bk-13311-CB      Doc 111 Filed 10/15/18 Entered 10/15/18 11:28:48     Desc
                                      Main Document    Page 1 of 5



1    PETER C. ANDERSON
     United States Trustee
2    Michael Hauser (Bar No. 140165)
     Attorney for the U.S. Trustee
3    Ronald Reagan Federal Building
     411 West Fourth Street, Suite 7160
4
     Santa Ana, CA 92701-8000
     Telephone: (714) 338-3400
5
     Facsimile: (714) 338-3421
6
     Email: Michael.Hauser@usdoj.gov

7

8

9                                 UNITED STATES BANKRUPTCY COURT
                                   CENTRAL DISTRICT OF CALIFORNIA
10                                       SANTA ANA DIVISION
11
     In re:                                            Case No. 8:18-bk-13311-CB
12

13   RUBY’S DINER, INC., a California
     corporation, et al.,                              CHAPTER 11
14
                                                       (Jointly Administered With Case Nos.
              Debtors and Debtors-in-Possession,       8:18-bk-13197-CB; 8:18-bk-13198-CB;
15
                                                       8:18-bk-13199-CB; 8:18-bk-13200-CB; 8:18-
16   Affects:                                          bk-13201-CB; 8:18-bk-13202-CB)

17   �   All Debtors
18
     X   RUBY’S DINER, INC., ONLY
19   �   RUBY’S SOCAL DINERS, LLC, ONLY                LIMITED OBJECTION OF U.S. TRUSTEE TO
     �   RUBY’S QUALITY DINERS, LLC, ONLY              APPLICATION OF DEBTOR TO EMPLOY
20   �   RUBY’S HUNTINGTON BEACH, ONLY                 GLASS RATNER ADVISORY & CAPITAL
                                                       GROUP LLC AS FINANCIAL ADVISOR TO
21
     �   RUBY’S LAGUNA HILLS, LTD. ONLY                RUBY’S DINER, INC. ONLY
     �   RUBY’S OCEANSIDE, LTD., ONLY
22   �   RUBY’S PALM SPRINGS, LTD., ONLY

23

24

25

26

27                                                     DATE: HEARING REQUESTED
                                                       TIME:
28                                                     CTRM: 5D

                                                   1
           Case 8:18-bk-13311-CB          Doc 111 Filed 10/15/18 Entered 10/15/18 11:28:48                    Desc
                                            Main Document    Page 2 of 5



1               TO THE HONORABLE CATHERINE BAUER, DEBTOR, PROPOSED DEBTOR’S
2    ATTORNEY, AND PARTIES IN INTEREST:
3              The U.S. Trustee files this limited objection to the employment of Glass Ratner Advisory
4    & Capital Group LLC (“the Firm”) as financial advisor to Ruby’s Diner, Inc. only, and requests a
5    hearing on the matter pursuant to Local Bankruptcy Rules 2014-1(b)(5) and 9013-1(o)(4), absent
6    a resolution of the matter.
7
               The bases for the objection is as follows:
8
               First, section 327(a) of the Code requires professionals seeking to be employed must be
9
     both disinterested and not adverse to the estate. The disinterested prong is defined in section
10
     101(14) of the Code. Inter alia, it provides that a creditor of the estate is not disinterested. See
11
     11 U.S.C. §101(14)(A). In addressing this issue, the Firm’s application, at page 6, lines 17-18,
12
     states that it has a pre-petition claim in the amount of $55,058 against Ruby’s Diner, Inc. and
13
     that it will waive its claim (see also declaration of Mr. Issa at paragraph 15 of the application).
14
     However, a review of the schedules of Ruby’s Diner, Inc. reflects that the Firm has an
15
     undisputed, non-contingent, liquidated claim against Ruby’s Diner, Inc. in the amount of
16
     $266,087 (see creditor 2.134 at dkt. # 98 at page 70 of 155). Therefore, under section 1111(a)
17
     of the Code, a proof of claim in the amount $266,087 is deemed filed on behalf of the Firm.
18
     Accordingly, absent a waiver of this claim in the amount of $266,087 the firm is not disinterested
19
     and cannot be employed by Ruby’s Diner, Inc.
20
               Second, the cash collateral budget submitted in the Ruby’s Diner, Inc. case contemplates
21
     monthly payments to the Firm of $25,000 1. Under Local Bankruptcy Rule 2016-1(b), the Firm is
22
     required to seek Court authorization when seeking payments in this fashion. While the Firm’s
23
     application makes a passing reference to Local Bankruptcy Rule 2016-1 and its intent on
24

25
     seeking monthly compensation (see app at 7:6-7) it fails to comply with the Guide to Applications

26
     for Employment of Professionals and Treatment of Retainers promulgated by the Office of the

27

28
     1   Of note, the cash collateral budgets are dependent upon DIP financing which has yet to be approved by this Court.
                                                                2
        Case 8:18-bk-13311-CB       Doc 111 Filed 10/15/18 Entered 10/15/18 11:28:48              Desc
                                      Main Document    Page 3 of 5



1    United States Trustee (the "Employment Guide"). Pursuant to the Employment Guide, the Firm
2    is required to serve a monthly fee statement upon the Debtor, the United States Trustee, the
3    Committee, the Committee’s counsel, and on those parties that have requested special notice.
4    Thereafter, if no written objection is filed with respect to the Firm’s monthly statement within ten
5    (10) days after the service of such invoice on the various parties referenced above, the Firm will
6    be paid the amount of its monthly statement pursuant to the Court-approved Budget subject to
7
     the Knudsen holdback discussed below. The Firm’s application fails to reference the
8
     Employment Guide and its willingness to abide by the aforementioned procedures.
9
            Finally, the Court should limit the monthly payments to the Firm to the lesser of (1) eighty
10
     (80%) percent of the amount billed or (2) the Court approved line item in the Debtor’s cash
11
     collateral budget. In support of his position, the U.S. Trustee cites to In re Knudsen Corp., 84
12
     B.R. 668 (9th Cir. BAP 1988), where the court there held that a holdback provided the necessary
13
     safeguard so that professionals could respond to any reassessment of fees. Id. at 672-673.
14
            For the forgoing reasons, the Firm should set a hearing absent a resolution of the matter.
15

16

17
     DATED: October 12, 2018                                  PETER C. ANDERSON
                                                              UNITED STATES TRUSTEE
18
                                                              /s/ Michael Hauser
19                                                            By: Michael Hauser
                                                                  Attorney for the U.S. Trustee
20

21

22

23

24

25

26

27

28


                                                       3
        Case 8:18-bk-13311-CB                     Doc 111 Filed 10/15/18 Entered 10/15/18 11:28:48                                      Desc
                                                    Main Document    Page 4 of 5


                                         PROOF OF SERVICE OF DOCUMENT

 I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

 OFFICE OF THE U.S. TRUSTEE, 3801 University Ave.,#720, Riverside, CA 92501

 A true and correct copy of the foregoing document entitled LIMITED OBJECTION OF U.S. TRUSTEE
 TO APPLICATION OF DEBTOR TO EMPLOY GLASS RATNER ADVISORY & CAPITAL GROUP
 LLC AS FINANCIAL ADVISOR TO RUBY’S DINER, INC. ONLY
 will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and
 (b) in the manner stated below

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document.
On October 15, 2018, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined
that the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:

    •   George B Blackmar gblackmar@bpslaw.net
    •   Meghan Canty mcanty@tocounsel.com, lkwon@tocounsel.com;sschuster@tocounsel.com
    •   Aaron Davis aaron.davis@bryancave.com, kat.flaherty@bryancave.com
    •   Alan J Friedman afriedman@shbllp.com, lgauthier@shbllp.com
    •   Richard H Golubow rgolubow@wcghlaw.com,
        pj@wcghlaw.com;jmartinez@wcghlaw.com;Meir@virtualparalegalservices.com
    •   Michael J Hauser michael.hauser@usdoj.gov
    •   Lillian Jordan ENOTICES@DONLINRECANO.COM, RMAPA@DONLINRECANO.COM
    •   David S Kupetz dkupetz@sulmeyerlaw.com,
        dperez@sulmeyerlaw.com;dperez@ecf.inforuptcy.com;dkupetz@ecf.inforuptcy.com
    •   William N Lobel wlobel@pszjlaw.com,
        nlockwood@pszjlaw.com;jokeefe@pszjlaw.com;banavim@pszjlaw.com
    •   Robert S Marticello Rmarticello@swelawfirm.com,
        csheets@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
    •   Jessica G McKinlay mckinlay.jessica@dorsey.com
    •   Malcolm D Minnick dminnick@pillsburylaw.com, m.minnick@comcast.net
    •   Valerie Smith claims@recoverycorp.com
    •   United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
    •   Matthew S Walker matthew.walker@pillsburylaw.com, candy.kleiner@pillsburylaw.com

2. SERVED BY UNITED STATES MAIL: On October 15, 2018, I served the following persons and/or entities at the last
known addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed
envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here
constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.

Ruby's Diner, Inc., a California corporation
Attention: Douglas Cavanaugh
4100 MacArthur Blvd., Suite 310
Newport Beach, CA 92660



            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
        Case 8:18-bk-13311-CB                     Doc 111 Filed 10/15/18 Entered 10/15/18 11:28:48                                      Desc
                                                    Main Document    Page 5 of 5


3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on October 15, 2018, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

VIA FEDERAL EXPRESS OVERNIGHT MAIL:

Honorable Catherine E. Bauer—U.S. Bankruptcy Court, 411 W. 4th St., 5th fl., Santa Ana, CA 92701

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

  10/15/18                    Tari King                                                         /s/ Tari King
 Date                           Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
